UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 17-557 MRW Date May 12, 2021

 

Title Deanna Flores v. FCA

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE

At the request of defendant, this case is DISMISSED. The clerk is ordered to close the case.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
